Allowable Subject Matter
Claims 1, 121-126, 129-137, 143, 145-181 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record are Noh (US 6,383,234) and Rust (US 2014/0050969). However, as both independent claims state "the first and second primary connecting members are affixed to (i) the electrode current collector... and/or (ii) the counter electrode current collector..." for independent claim 1 and "the first and second growth constraints are connected to (i) the electrode current collector... and/or (ii) the counter electrode current collector..." as shown within the prior art of Noh ( US 6,3836,234) the members are not connected or affixed to the current collectors as the electrode assembly is wrapped in a separator sheet, thus the members are connected or affixed to the separator sheet. Thus, the instant claimed inventions are deemed non-obvious over Noh. Now, the examiner acknowledges while looking at Noh and Rust, one might try to use Rust as a primary reference and bring the rubber bands from Noh within Rust, with the motivation of holding the electrode structure together. Therefore, given the structure of Rust the rubber bands would be in contact with the electrode current collectors. The examiner does not think this combination is obvious because the rubber bands within Noh are only discussed once and Noh does not discuss any motivation for using the rubber bands. Next, there is a significant difference between contacting a separator and a current collector, a separator is an insulating member while a current collector transportations electrode through the current collector. It is also well known that as electrical current through material causes the material to heat up, this is because of the current flow through the resistive force of the medium’s material, therefore releasing the energy that is expended in that form of heat energy. Thus, it is more complicated 
In response to the IDS submitted on 6/10/2021, the prior art is Seto (US 2015/0135522) and variations of the same art from other countries. The prior art figure 13 #28 shows a growth constraint system that is not connected to either current collectors as required by the instant claimed invention. Furthermore, Seto figure 4 #14 is not a growth constraint member and does not restrict the growth or meet the directionality requirements. Thus, the instant claimed invention is still deemed novel and contributes to the advancement of batteries. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724